Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of Claims
This is in response to applicant’s filing date of July 06, 2020. Claims 1-20 are currently pending.
                                                          Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                              Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Jassowski et al (US-20190047698-A1)(“ Jassowski”).
As per claim 1, Jassowski discloses a  drone system (Figures 1, and 4-5) comprising:
 a set of drones each configurable between respective standalone configurations and a group configuration (Jassowski at Figure 1 and  Para. [0040]: “networked drone system 500 of FIG. 5 also includes support platform 505 as well as drones 520, 521, 522 and 523. The drones may be detachable.”), wherein the set of drones are detached from each other and configurable to execute independent flights when configured in the standalone configuration and wherein the set of drones are coupled together and execute a group flight when configured in the group configuration (Jassowski at Para. [0024]: “networked drone systems described herein may have a precision flight formation (e.g., within centimeter accuracy) to align magnets or mechanical connections during flight.”);
a connector system to connect the set of drones together when configured in the group configuration (Jassowski at Figure 1, support component 110; Figure 2, support component 210; Figure 4, support platform 405; and Para. [0040] disclosing “[e]ach drone couples to the support platform 505 through a respective platform arm. For example, drone 520 couples to support platform 505 through platform arm 510.”);
a set of flight controllers each configurable between at least a standalone flight controller mode and a master flight controller mode (Jassowski at Para. [0021] discloses  a master/slave configuration in: “networked drones may include a parent drone and one or more child drones. The parent drone may be controlled remotely and the child drones may move automatically in accordance with the parent drone movement.”), wherein a first flight controller of the set of flight controllers is configured to control the flight of a first drone of the set of drones when configured in the standalone flight controller mode and is configured to control the group flight of the group configuration when configured in the master flight controller mode (Jassowski at Para. [0028] which discloses “one implementation, the drones are controlled via either a master drone, or through redundant voting between all networked drones.”).  
As per claim 2, Jassowski discloses a  drone system, wherein the set of flight controllers are further configurable in an auxiliary controller mode (Jassowski at Para. [0023] discloses performing an auxiliary function: “drones in a networked drone system may include a camera, such as a camera on each drone in the networked drone system. The camera or cameras may be used to measure a distance between two drones in the networked drone system. For example, neighboring drones may use a camera to detect a distance between the drones and the drones may be controlled to maintain a predetermined distance (e.g., change the distance to the predetermined distance).”), wherein at least a second flight controller of the set of flight controllers is configured to control an auxiliary function of the group configuration when the second flight controller is configured in the auxiliary controller mode (Jassowski at Para. [0023]: “camera or cameras may provide inter-drone distance feedback to maintain equal spacing between drones.”).  
As per claim 3, Jassowski discloses a  drone system, wherein the auxiliary function comprises at least one of:  controlling a camera (Jassowski at Para. [0023]: “camera or cameras may provide inter-drone distance feedback to maintain equal spacing between drones.”); performing image processing of data from the camera; processing auxiliary sensor data (Jassowski at Para. [0023] discloses “camera or cameras may be used to measure a distance between two drones in the networked drone system.); controlling a projectile device; controlling a lighting system; controlling an aerosol or liquid spray system; performing a radio relay service; and controlling a mechanical grabber arm (Jassowski at Para. [0026] discloses “a rigid arm (not shown) may connect each drone to a location on the platform.”).  
As per claim 4, Jassowski discloses a  drone system, wherein the connector system comprises:  a center hub to connect to each of the set of drones when configured in the group configuration (Jassowski at Para. [0041] discloses a hub where the drones can attach to: “networked drone 600 shows support platform 605 coupled to platform arm 610  … positioned to accommodate easy attachment/detachment of a drone.”).  
As per claim 5, Jassowski discloses a  drone system, wherein the center hub is configured to house a flight controller configured as the master flight controller when the set of drones is configured in the group configuration (Jassowski at Para. [0025] discloses that system 100 includes  “an IMU 118 on the support component 110 to sense orientation (e.g., pitch, roll, and yaw). IMUS 118 may communicate the orientation and provide feedback to a parent drone 102, or to child drones (e.g., 104-108).  Further note that in Para. [0044] that IMU can be used to “coordinate retraction and expansion of the wings” of the drone.).  
As per claim 6, Jassowski discloses a  drone system, wherein the connector system comprises:  a set of air frame arm connectors to connect between respective air frames of the set of drones (Jassowski at Figures 6A & 6B and Para. [0042] which discloses “poles 652 and 650 may reverse to detach to dismount a drone (not shown). Conversely, the poles may be configured to attract magnetic poles of an incoming drone (not shown) to self-alight and thereby attach the drone to platform arm 610.”).  
As per claim 7, Jassowski discloses a  drone system, wherein when configured in the group configuration, the set of drones comprises an interior set of air frame arms connectable to the connector system and without detachable motor assemblies, and the set of drones comprises an exterior set of air frame arms with attached motor assemblies (Jassowski at Figure 13 and Para. [0050] discloses that various configurations are possible such as: “a networked drone system according to the disclosed principles is not limited to multi-propeller drones. The drones may be quads, tri-copters or even autonomous rotary wing vehicles (e.g., helicopters). The advantage of a single rotor craft is the efficiency of the propeller increases with size.”).  
As per claim 12, Jassowski discloses a  drone system, wherein the set of drones each operate as quadcopters in the standalone configuration and wherein the set of drones operate as an octocopter on the group configuration (Jassowski at Figure 1, shows a quadcopter attached to a circular support component 110 and Para. [0050] Jassowski allows for flexibility in the number of rotors: “drones may be quads, tri-copters or even autonomous rotary wing vehicles (e.g., helicopters). The advantage of a single rotor craft is the efficiency of the propeller increases with size. A drawback is safety. The single larger rotor is more dangerous than multiple smaller propellers with equivalent thrust.”).  
As per claim 13, Jassowski discloses a  drone system, wherein the set of drones comprises a set of drones connected in a line (Jassowski at Para. [0025]: “a system 100 including networked drones (e.g., 102-108) for conveying a support component (interchangeably, platform) 110 in accordance with some embodiments. The support component 110 may be used to carry or convey cargo 112 (e.g., for delivery). The cargo 112 may secured to the support component 110 through mechanical or magnetic means.”).  
                                              Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jassowski as applied to claim 1 above, and further in view of Lin et al (US-20130287577-A1)(“Lin”).
As per claim 8, Jassowski discloses a  drone system, wherein each of the set of drones comprises:
Jassowski does not explicitly disclose a plurality of detachable motor assemblies each including a motor and a propeller. Jassowski does discloses that the drone system (Fig. 8) includes a drone swarm which may be releasably attached to a support platform via magnetic or mechanical means to allow transporting larger payloads with smaller drones. See Para. [0002],
Lin in the same field of endeavor discloses an unmanned aerial vehicle (UAV) with rotor-arms that can be detached from a body portion for easier packaging and configurations. See Abstract, and Figures 1-2 and 8-9.
In particular, Lin discloses a plurality of detachable motor assemblies each including a motor and a propeller (Lin at Para. [0039]: “The multi-rotorcraft 2 includes a body portion 4 and four rotor-arms 6a, 6b, 6c and 6d. In an embodiment, each rotor-arm 6 is detachably attached to the body portion 4. In an embodiment, each rotor-arm 6 may be screwed onto the body portion 4. Each rotor-arm 6 may further include a rotor assembly which is configured in use to provide a lift force so that the multi-rotor craft can fly.”), wherein at least a subset of the plurality of detachable motor assemblies are attached when the set of drones is configured in the group configuration (Lin at Para, [0070] discloses that an arm with rotor of a craft can be removed and maintain the other rotors on the body of the UAV: “a user just needs to change the rotor-arm without having to do a great deal of troubleshooting. Repair of the faulty rotor-arm can be done back in the depot. As a result, the time during which the rotorcraft has to be grounded due to any repairs can be significantly reduced, thus potentially optimizing mission time.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the networked drone system of Jassowski to include the UAV with detachable motor assemblies of Lin, since providing a drone with detachable rotor assemblies would provide users with the ability to design a platform/drone with a set number of rotors with a secure mechanism to attached the drone. 
Those in the art would be motivated to combine the UAV with detachable motor assemblies of Lin with the networked system of Jassowski because such a modification would provide the ability to use drones which may be releasably attached to a support platform to allow transporting larger payloads with smaller drones. Jassowski at Para. [0020].
As per claim 9, Jassowski and Lin disclose a  drone system, wherein the set of drones includes a set of four drones each including four air frame arms and four motor assemblies when configured in the standalone configuration, wherein when configured in the group configuration (Jassowski at Para. [0040]: “FIG. 5 illustrates a networked drone system with four active drones according to one embodiment of the disclosure.”), the set of drones comprises:
 a first drone with first motor assemblies on its rear-left and rear-right air frame arms (Jassowski at Figure 5 which shows four drones that could be used with the Lin drone to have a desired number and configured air frame arms.);
a second drone with second motor assemblies on its rear-left and front-left air frame arms (Jassowski at Figure 5 which shows four drones that could be used with the Lin drone to have a desired number and configured air frame arms.);
a third drone with third motor assemblies on its front-left and front-right air frame arms (Jassowski at Figure 5 which shows four drones that could be used with the Lin drone to have a desired number and configured air frame arms.);
a fourth drone with fourth motor assemblies on its right-rear and right-front air frame arms (Jassowski at Figure 5 which shows four drones that could be used with the Lin drone to have a desired number and configured air frame arms.).  
As per claim 10, Jassowski discloses a  drone system, wherein the connector system comprises:
 a first connector to connect a first air frame arm of a first drone and a first air frame arm of a second drone (Jassowski at Figure 5 which shows a first connector like  arm 510);
a second connector to connect a second air frame arm of the second drone and a first air frame arm of a third drone (Jassowski at Figure 5 which shows a second connector like  arm 510);
a third connector to connect a second air frame arm of the third drone with a first air frame arm of a fourth drone (Jassowski at Figure 5 which shows a third connector like  arm 510);
a fourth connector to connect a second air frame arm of the fourth drone with a second air frame arm of the first drone (Jassowski at Figure 5 which shows a forth connector like  arm 510).  
Jassowski does not explicitly disclose the connectors attached to the  air frame arm of a drone. Jassowski does discloses that the drone system (Fig. 8) includes a drone swarm which may be releasably attached to a support platform via magnetic or mechanical means to allow transporting larger payloads with smaller drones. See Para. [0002],
Lin in the same field of endeavor discloses an unmanned aerial vehicle (UAV) with rotor-arms that can be detached from a body portion for easier packaging and configurations. See Abstract, and Figures 1-2 and 8-9.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the networked drone system of Jassowski to include the UAV with detachable motor assemblies of Lin, since providing a drone with detachable rotor assemblies would provide users with the ability to design a platform/drone with a set number of rotors with a secure mechanism to attached the drone. 
Those in the art would be motivated to combine the UAV with detachable motor assemblies of Lin with the networked system of Jassowski because such a modification would provide the ability to use drones which may be releasably attached to a support platform to allow transporting larger payloads with smaller drones. Jassowski at Para. [0020]
As per claim 11, Jassowski discloses a  drone system, wherein the set of drones comprises a set of four drones each including a front-right air frame arm, a front-left air frame arm, a rear-right air frame arm, and a rear-left air frame arm (Jassowski at Figure shows a set of quadcopters.), wherein the connector system comprises:
 a first connector to connect a front-left air frame arm of a first drone and a rear-right air frame arm of a second drone (Jassowski at Figure 1, shows a quadcopter attached to a circular support component 110 and Para. [0026]: “the drones are coupled to the platform through fixed location on the platform. In another example, a rigid arm (not shown) may connect each drone to a location on the platform. The rigid arm (not shown) may have a different lengths or they may have constant length.”);
a second connector to connect a front-right air frame arm of the second drone and a rear- left air frame arm of a third drone (Jassowski at Figure 1, shows a quadcopter attached to a circular support component 110 and Para. [0026]: “the drones are coupled to the platform through fixed location on the platform. In another example, a rigid arm (not shown) may connect each drone to a location on the platform. The rigid arm (not shown) may have a different lengths or they may have constant length.”);
a third connector to connect a rear-right air frame arm of the third drone with a front-left air frame arm of a fourth drone (Jassowski at Figure 1, shows a quadcopter attached to a circular support component 110 and Para. [0026]: “the drones are coupled to the platform through fixed location on the platform. In another example, a rigid arm (not shown) may connect each drone to a location on the platform. The rigid arm (not shown) may have a different lengths or they may have constant length.”);
a fourth connector to connect a rear-left air frame arm of the fourth drone with a front- right air frame arm of the first drone (Jassowski at Figure 1, shows a quadcopter attached to a circular support component 110 and Para. [0026]: “the drones are coupled to the platform through fixed location on the platform. In another example, a rigid arm (not shown) may connect each drone to a location on the platform. The rigid arm (not shown) may have a different lengths or they may have constant length.”).  
Jassowski does not explicitly disclose removing two of the air frame arm and attaching a section of the support component.
Lin in the same field of endeavor discloses an unmanned aerial vehicle (UAV) with rotor-arms that can be detached from a body portion for easier packaging and configurations. See Abstract, and Figures 1-2 and 8-9.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the networked drone system of Jassowski to include the UAV with detachable motor assemblies of Lin, since providing a drone with detachable rotor assemblies would provide users with the ability to design a platform/drone with a set number of rotors with a secure mechanism to attached the drone. 
Those in the art would be motivated to combine the UAV with detachable motor assemblies of Lin with the networked system of Jassowski because such a modification would provide the ability to use drones which may be releasably attached to a support platform to allow transporting larger payloads with smaller drones. Jassowski at Para. [0020]
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jassowski et al (US-20190047698-A1)(“ Jassowski”) and Lin et al (US-20130287577-A1)(“Lin”).
As per claim 14, Jassowski discloses a  drone system, comprising:
 a set of main air frame bodies (Jassowski discloses in Figure 1 a set of quadcopters for collectively conveying cargo.) ;
a set of connecting air frames arms extending laterally from the set of main air frame bodies, each pair of connecting air frame arms connecting between adjacent ones of the main air frame bodies (Jassowski at Figure 1, shows a quadcopter attached to a circular support component 110 and Para. [0026]: “the drones are coupled to the platform through fixed location on the platform. In another example, a rigid arm (not shown) may connect each drone to a location on the platform. The rigid arm (not shown) may have a different lengths or they may have constant length.”);
a set of propelling air frame arms extending laterally from the set of main air frame bodies, each of the set of propelling air frame arms equipped with respective motor assemblies having respective motor controllers, motors, and propellers (Jassowski at Figure 1 shows a quadcopter 114 having arms with attached propeller. Jassowski in Para. [0026] discloses that motors are controlled by the individual drones: “Drone (e.g., child drone) 106 may move downward to decrease upward lift from the child drone 106 and the parent drone 102 may move upward to increase upward lift from the parent drone 102.”); and
a master flight controller for controlling flight of the drone system by driving the respective motors to cause rotation of the respective propellers (Jassowski at Para. [0021] discloses  a master/slave configuration in: “networked drones may include a parent drone and one or more child drones. The parent drone may be controlled remotely and the child drones may move automatically in accordance with the parent drone movement.”).  
Jassowski does not explicitly disclose removing two of the air frame arm and attaching a section of the support component.
Lin in the same field of endeavor discloses an unmanned aerial vehicle (UAV) with rotor-arms that can be detached from a body portion for easier packaging and configurations. See Abstract, and Figures 1-2 and 8-9.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the networked drone system of Jassowski to include the UAV with detachable motor assemblies of Lin, since providing a drone with detachable rotor assemblies would provide users with the ability to design a platform/drone with a set number of rotors with a secure mechanism to attached the drone. 
Those in the art would be motivated to combine the UAV with detachable motor assemblies of Lin with the networked system of Jassowski because such a modification would provide the ability to use drones which may be releasably attached to a support platform to allow transporting larger payloads with smaller drones. Jassowski at Para. [0020]
As per claim 15, Jassowski and Lin disclose a  drone system, wherein the set of main air frame bodies comprises four main air frame bodies each with a set of two propelling air frame arms and a set of two connecting air frame arms (Jassowski at Figure 1, shows a quadcopter attached to a circular support component 110 and Para. [0026]: “the drones are coupled to the platform through fixed location on the platform. In another example, a rigid arm (not shown) may connect each drone to a location on the platform. The rigid arm (not shown) may have a different lengths or they may have constant length.”).  
As per claim 16, Jassowski and Lin disclose a  drone system, further comprising one or more auxiliary controllers for controlling an auxiliary function of the drone system (Jassowski at Para. [0023] discloses performing an auxiliary function: “drones in a networked drone system may include a camera, such as a camera on each drone in the networked drone system. The camera or cameras may be used to measure a distance between two drones in the networked drone system. For example, neighboring drones may use a camera to detect a distance between the drones and the drones may be controlled to maintain a predetermined distance (e.g., change the distance to the predetermined distance).”).  
As per claim 17, Jassowski and Lin disclose a  drone system, wherein the connector system comprises:  a center hub to connect to each of the set of connecting air frame arms and to house the master flight controller (Jassowski at Para. [0041] discloses a hub where the drones can attach to: “networked drone 600 shows support platform 605 coupled to platform arm 610  … positioned to accommodate easy attachment/detachment of a drone.”).    
As per claim 18, Jassowski discloses a drone comprising:
 a main air frame body (Jassowski discloses in Figure 1 a set of quadcopters for collectively conveying cargo.)  ;
a plurality of air frame arms coupled to the main air frame body and extending radially from the main air frame body (Jassowski at Figure 1, shows a quadcopter attached to a circular support component 110 and Para. [0026]: “the drones are coupled to the platform through fixed location on the platform. In another example, a rigid arm (not shown) may connect each drone to a location on the platform. The rigid arm (not shown) may have a different lengths or they may have constant length.”), the air frame arms including a connector mechanism structured to attach to respective air frame arms of one or more additional drones of a group configuration (Jassowski at Figure 1, support component 110; Figure 2, support component 210; Figure 4, support platform 405; and Para. [0040] disclosing “[e]ach drone couples to the support platform 505 through a respective platform arm. For example, drone 520 couples to support platform 505 through platform arm 510.”);
a flight controller to control flight of the drone when operating in a standalone flight controller mode and to control flight of the group configuration when operating in a master flight controller mode (Jassowski at Para. [0021] discloses  a master/slave configuration in: “networked drones may include a parent drone and one or more child drones. The parent drone may be controlled remotely and the child drones may move automatically in accordance with the parent drone movement.”);
(Jassowski at Para. [0023] discloses performing an auxiliary function: “drones in a networked drone system may include a camera, such as a camera on each drone in the networked drone system. The camera or cameras may be used to measure a distance between two drones in the networked drone system. For example, neighboring drones may use a camera to detect a distance between the drones and the drones may be controlled to maintain a predetermined distance (e.g., change the distance to the predetermined distance).”).  
Jassowski does not explicitly disclose a plurality of removable motor assemblies each coupled to a respective one of the plurality of air frame arms. Jassowski does discloses that the drone system (Fig. 8) includes a drone swarm which may be releasably attached to a support platform via magnetic or mechanical means to allow transporting larger payloads with smaller drones. See Para. [0002],
Lin in the same field of endeavor discloses an unmanned aerial vehicle (UAV) with rotor-arms that can be detached from a body portion for easier packaging and configurations. See Abstract, and Figures 1-2 and 8-9.
Lin in the same field of endeavor discloses an unmanned aerial vehicle (UAV) with rotor-arms that can be detached from a body portion for easier packaging and configurations. See Abstract, and Figures 1-2 and 8-9.
In particular, Lin discloses a plurality of removable motor assemblies (Lin at Para. [0039]: “The multi-rotorcraft 2 includes a body portion 4 and four rotor-arms 6a, 6b, 6c and 6d. In an embodiment, each rotor-arm 6 is detachably attached to the body portion 4. In an embodiment, each rotor-arm 6 may be screwed onto the body portion 4. Each rotor-arm 6 may further include a rotor assembly which is configured in use to provide a lift force so that the multi-rotor craft can fly.”) each coupled to a respective one of the plurality of air frame arms (Lin at Para, [0070] discloses that an arm with rotor of a craft can be removed and maintain the other rotors on the body of the UAV: “a user just needs to change the rotor-arm without having to do a great deal of troubleshooting. Repair of the faulty rotor-arm can be done back in the depot. As a result, the time during which the rotorcraft has to be grounded due to any repairs can be significantly reduced, thus potentially optimizing mission time.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the networked drone system of Jassowski to include the UAV with detachable motor assemblies of Lin, since providing a drone with detachable rotor assemblies would provide users with the ability to design a platform/drone with a set number of rotors with a secure mechanism to attached the drone. 
Those in the art would be motivated to combine the UAV with detachable motor assemblies of Lin with the networked system of Jassowski because such a modification would provide the ability to use drones which may be releasably attached to a support platform to allow transporting larger payloads with smaller drones. Jassowski at Para. [0020]
As per claim 19, Jassowski and Lin disclose a  drone, further comprising:
 a plurality of air frame legs coupled to the main air frame body and extending at a downward angle from the main air frame body (Jassowski at Figure 1 shows a quadcopter 114 having arms with attached propeller and legs pointing downward.).  
As per claim 20, Jassowski and Lin disclose a  drone, wherein the flight controller is configured to control an auxiliary function of the drone when configured in an auxiliary mode (Jassowski at Para. [0023] discloses performing an auxiliary function: “drones in a networked drone system may include a camera, such as a camera on each drone in the networked drone system. The camera or cameras may be used to measure a distance between two drones in the networked drone system. For example, neighboring drones may use a camera to detect a distance between the drones and the drones may be controlled to maintain a predetermined distance (e.g., change the distance to the predetermined distance).”).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ron Bublitsky (US-20190210724-A1) modular vehicle system includes at least one body module having at least one body connection interface, and a kit. The kit includes a plurality of utility modules including at least one first utility module (in the form of a fixed-wing utility module) and at least one second utility module (in the form of a rotor-wing utility module). See Abstract, and Figures 12-13.
Kyle Garvin (US-20190002124-A1) discloses a modular aerial vehicle to carry a payload and configured to perform a specific function such as to  capture images of the environment surrounding the aerial vehicles. See Abstract and Figures 1-2.
Brehnden Daly (US-9957045-B1) discloses a  drone (2) that has an upper coupler (6) that releasably connects to a lower coupler (8) of a second drone (4), interconnecting the drones in a stacked combined flying machine (5A). See Figures 1-3 and Abstract.
Paczan et al (US-20160378108-A1) describes a collective UAV in which multiple UAVs may be coupled together to form the collective UAV. See Abstract and Figure 2.
FROLOV et al (US-20160050011-A1)  discloses system and method for controlling a fleet of UAVs through a  special synchronized flight pattern from a master flight controller on board of a master UAV platform. See Abstract and Figures 15-17.
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661